IN THE SUPREME COURT OF THE STATE OF DELAWARE

   JOHN SCHAFFERMAN,                     §
                                         §   No. 360, 2015
        Defendant Below,                 §
        Appellant,                       §
                                         §   Court Below – Superior Court
        v.                               §   of the State of Delaware, in and for
                                         §   New Castle County
  STATE OF DELAWARE,                     §
                                         §   Cr. ID 1210020297
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: December 7, 2015
                           Decided:   December 11, 2015

                                     ORDER

      This 11th day of December 2015, it appears to the Court that on November

17, 2015, the Clerk of the Court issued a notice to the appellant to show cause why

this appeal should not be dismissed for his failure to file his opening brief and

appendix in this matter. The appellant did not respond to the notice to show cause

within the required ten-day period; therefore, dismissal of this action is deemed to

be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice